First Connecticut Bancorp, Inc. Announces Fourth Quarter 2012 Results Farmington, Connecticut, March 1, 2013 – First Connecticut Bancorp, Inc. (the “Company”) (NASDAQ: FBNK), the holding company for Farmington Bank (the “Bank”), reportednet income of $3.4 million or $0.20 per diluted share for the quarter ended December 31, 2012 compared to a net loss of $1.1 million or ($0.07) per diluted share for the quarter ended September 30, 2012.For the year ended December 31, 2012, net income was $4.2 million or $0.25 per diluted share compared to a net loss of $4.0 million or ($0.29) per diluted share for the year ended December 31, 2011. “We are pleased with our results for the quarter and year end, which are beginning to reflect the significant strategic investments made in our company over the past several years. Demonstrated organic loan and deposit growth in the markets we operate, will continue to build franchise and shareholder value,” stated John J. Patrick, Jr., First Connecticut Bancorp’s Chairman, President & CEO. “We opened two new branches during 2012, increasing our geographical footprint and opened our 20th branch location in Newington CT on February 26, 2013 as we continue to strategically expand within our market,” added Patrick. Financial Highlights · Net interest income remained strong increasing $705,000 or 5% to $14.1 million for the quarter ended December 31, 2012 and $5.0 million or 10% to $53.2 million for the year ended December 31, 2012, despite a faster than anticipated decline in our resort loans as we continue our planned exit of the resort financing market. · Strong organic loan growth continued as total loans increased $34.1 million or 2% to $1.5 billion during the quarter ended December 31, 2012 and increased $223.9 million or 17% for the year ended December 31, 2012.This growth was achieved despite resort loans decreasing $18.5 million or 37% to $31.2 million for the quarter ended December 31, 2012 and decreasing $44.1 million or 59% for the year ended December 31, 2012. · Overall deposits increased $72.5 million or 6% to $1.3 billion during the quarter ended December 31, 2012 and increased $153.8 million or 13% for the year ended December 31, 2012. · Checking accounts grew by 4% or 1,258 net new accounts for the quarter ended December 31, 2012 and 17% or 5,066 net new accounts for the year ended December 31, 2012. · Continued expansion of the secondary market residential lending program led to an increase in the net gain on loans sold of $1.3 million or 182% to $1.9 million for the quarter ended December 31, 2012 compared to $687,000 for the quarter ended September 30, 2012. The net gain on loans sold increased $2.5 million or 370% to $3.2 million for the year ended December 31, 2012 compared to $671,000 for the year ended December 31, 2011. · Asset quality remains strong as loan delinquencies 30 days and greater decreased $751,000 at December 31, 2012 to $17.1 million compared to $17.8 million at September 30, 2012.Non-performing loans totaled $13.8 million or 0.90% of total loans at December 31, 2012 compared to $13.2 million or 0.88% of total loans at September 30, 2012.Net charge-offs totaled $1.7 million or 0.12% of average loans outstanding for the year ended December 31, 2012 as compared to net charge-offs of $7.3 million or 0.61% of average loans outstanding for the year ended December 31, 2011. · On December 27, 2012, the Company announced the freeze of its non-contributory defined benefit and other post-retirement plans effective February 28, 2013 limiting future growth in the Company’s pension and other post-retirement liabilities. As a result, the Company recognized a $1.9 million reduction in pension and other post-retirement benefit expenses related to unrecognized prior service costs for the quarter ended December 31, 2012.For 2013, it is expected the net incremental decrease in pension and other post-retirement expenses will be approximately $606,000. · We paid a cash dividend of $0.03 per share on December 27, 2012. This marks the fifth consecutive quarter we have paid a dividend since First Connecticut Bancorp, Inc. became a public company on June 29, 2011. Earnings Summary Fourth quarter 2012 compared with third quarter 2012 For the quarter ended December 31, 2012, net income increased by $4.5 million to $3.4 million compared to a net loss of $1.1 million for the quarter ended September 30, 2012.The increase in net income primarily resulted from a decrease in noninterest expenses due to the initial vesting of the 2012 Stock Incentive Plan (the “Plan”) awards granted during the quarter ended September 30, 2012 and the impact of the freeze of our non-contributory defined benefit and other post-retirement benefit plans.The increase also resulted from an increase in net interest income due to prepayment penalty fees and an increase in noninterest income as we continue to expand our secondary market residential lending program. Net interest income for the quarter ended December 31, 2012 increased $705,000 to $14.1 million compared to $13.4 million for the quarter ended September 30, 2012, primarily as a result of a $761,000 increase in prepayment penalty fees received from commercial borrowers during the quarter ended December 31, 2012.The net interest margin increased 9 basis points to 3.37% for the quarter ended December 31, 2012 compared to 3.28% for the quarter ended September 30, 2012 and the yield on average interest-earning assets increased 9 basis points to 3.95% for the quarter ended December 31, 2012 from 3.86% for the quarter ended September 30, 2012.The cost of average interest-earning liabilities decreased 1 basis point to 0.76% for the quarter ended December 31, 2012, reflecting the low funding cost environment. Provision for loan losses was $315,000 for the quarter ended December 31, 2012 compared to $215,000 for the quarter ended September 30, 2012.The increase in the provision was primarily due to growth in our residential and commercial loan portfolios.The provision recorded was based upon management’s analysis of the adequacy of allowance for loan losses as of December 31, 2012. Noninterest income increased $1.9 million or 89% to $4.1 million for the quarter ended December 31, 2012 compared to $2.1 million for the quarter ended September 30, 2012, primarily due to a $1.3 million increase in the gain on sale of fixed-rate residential mortgage loans due to an expansion in our secondary market residential lending program, an increase of $245,000 in bank-owned life insurance income and an increase of $320,000 in other noninterest income, primarily related to an increase in mortgage banking derivatives. Noninterest expense decreased $3.9 million for the quarter ended December 31, 2012 to $13.0 million compared to $16.9 million for the quarter ended September 30, 2012 primarily due to decreases in employee benefits and other operating expenses.Salaries and employee benefits decreased $3.1 million to $7.1 million compared to $10.2 million for the quarter ended September 30, 2012.The decrease was due to a $1.9 million reduction in pension and other post-retirement benefits expense related to unrecognized prior service costs as a result of the freeze of our non-contributory defined benefit and other post-retirement benefit plans.The decrease was also due to $2.1 million incurred from the initial vesting of the Plan awards granted during the quarter ended September 30, 2012, offset by a $533,000 increase in compensation expense related to incentive compensation and additional staff to support our growth.Other operating expenses decreased $875,000 to $2.8 million compared to $3.7 million for the quarter ended September 30, 2012.The decrease was primarily due to directors’ stock compensation expense totaling $228,000 related to the Plan for the quarter ended December 31, 2012 compared to $977,000 in directors’ stock compensation expense incurred related to the Plan, of which $914,000 resulted from the initial vesting of the Plan awards and a $394,000 loss on the sale of non-strategic properties during the quarter ended September 30, 2012. Income taxes increased $1.9 million resulting in a tax expense of $1.4 million for the quarter ended December 31, 2012 compared to a tax benefit of $519,000 for the quarter ended September 30, 2012. Year ended 2012 compared with year ended 2011 For the year ended December 31, 2012, net income increased by $8.2 million to $4.2 million compared to a net loss of $4.0 million for the year ended December 31, 2011, which primarily resulted from a $5.2 million expense incurred, net of taxes, for a stock contribution made to the Farmington Bank Community Foundation, Inc. and an $851,000 expense incurred to complete the phase out the Phantom Stock Plan. The improved performance also resulted from increases in net interest income and noninterest income, and decreases in the provision for loan losses and noninterest expenses. Net interest income increased $5.0 million or 10% to $53.2 million for the year ended December 31, 2012 compared to $48.2 million for the year ended December 31, 2011, driven by loan growth, an increase in prepayment penalty fees and lower funding costs.The net interest margin increased 12 basis points to 3.35% for the year ended December 31, 2012 compared to 3.23% for the year ended December 31, 2011.The yield on average interest-earning assets remained flat at 3.96% as a result of offsetting record low residential rates with an increase in our commercial lending and an increase in prepayment penalty fees.The average net loans receivable yield decreased 41 basis points to 4.35%, which was offset with an $846,000 increase in prepayment penalty fees and average loan balances increasing $216.0 million or 18% for the year ended December 31, 2012.The cost of average interest-earning liabilities decreased 11 basis points to 0.80% for the year ended December 31, 2012 reflecting lower funding costs. Provision for loan losses was $1.4 million for the year ended December 31, 2012 compared to $4.1 million for the year ended December 31, 2011. The decrease in the provision resulted from reserving approximately $3.2 million in the fourth quarter of 2011 due to deterioration in commercial real estate loans originated prior to 2008.The provision recorded was based upon management’s analysis of the allowance for loan losses as of December 31, 2012. Noninterest income increased $3.8 million or 67% to $9.5 million for the year ended December 31, 2012 compared to $5.7 million for the year ended December 31, 2011.Gain on sale of fixed-rate residential mortgage loans increased $2.5 million or 370% to $3.2 million compared to $671,000 for the year ended December 31, 2011 due to an expansion in our secondary market residential lending program.Bank-owned life insurance income increased $812,000 reflecting the purchase of additional insurance within the past twelve months.Fees for customer services increased $359,000 or 11% and other income increased $306,000 primarily due to an increase in the mortgage banking derivatives. Noninterest expense decreased $620,000 or 1% to $55.7 million for the year ended December 31, 2012 compared to $56.3 million for the year ended December 31, 2011.Salaries and employee benefits increased $3.8 million to $32.4 million compared to $28.6 million for the year ended December 31, 2011.Excluding the $1.9 million reduction in pension and other post-retirement benefits expense due to the freeze of our non-contributory defined benefit and other post-retirement benefit plans and the $851,000 incurred to phase out the Phantom Stock Plan for the year ended December 31, 2011, salaries and employee benefits increased $6.5 million for the year ended December 31, 2012.The increase was due to supporting our de novo branch growth, providing the resources to sustain our strategic growth and $2.8 million of employees’ stock compensation expense incurred related to the Plan.Other operating expenses increased $2.4 million to $10.7 million compared to $8.3 million for the year ended December 31, 2011.The increase was primarily due to directors’ stock compensation expense totaling $1.2 million related to the Plan implemented in the current year, a $394,000 loss on the sale of non-strategic properties and a $430,000 increase in office expense to support our growth. Income taxes increased $3.9 million resulting in a tax expense of $1.5 million for the year ended December 31, 2012 compared to a tax benefit of $2.5 million for the year ended December 31, 2011 primarily due to the tax treatment for the $6.9 million funding of the Farmington Bank Community Foundation, Inc. in the prior year. Balance Sheet Activity Total assets increased $66.8 million or 4% at December 31, 2012 to $1.8 billion compared to September 30, 2012 reflecting an increase in loans and cash and cash equivalents. Net loans increased $34.9 million at December 31, 2012 to $1.5 billion compared to September 30, 2012 due to our continued focus on commercial and residential lending which, combined, increased $53.4 million offset by an $18.5 million decrease in resort loans due to a strategic decision in 2010 to gradually exit the resort financing market.Loan portfolios grew as follows: Commercial Real Estate, $25.1 million or 6%; Construction Real Estate, $9.4 million or 17%; Residential Real Estate, $15.2 million or 3% and Home Equity Lines of Credit, $8.2 million or 6%. Deposits increased $72.5 million at December 31, 2012 compared to September 30, 2012, primarily due to continued growth in de novo branches, a $15.0 million increase in non-interest bearing deposits due to individual and commercial account growth and a $17.5 million increase in municipal deposits.We opened our 19th branch in South Windsor, Connecticut in November 2012. Asset Quality The allowance for loan losses decreased $691,000 to $17.2 million at December 31, 2012 compared to $17.9 million at September 30, 2012.Impaired loans decreased 3% to $36.9 million as of December 31, 2012 from $37.9 million as of September 30, 2012.Non-performing loans increased $542,000 to $13.8 million at December 31, 2012 from $13.2 million at September 30, 2012 and remained stable at 0.90% of total loans. At December 31, 2012, the allowance for loan losses represented 1.12% of total loans and 125.01% of non-performing loans, compared to 1.19% of total loans and 135.35% of non-performing loans at September 30, 2012.Net charge-offs for the quarter ended December 31, 2012 were $1.0 million or 0.27% (annualized), compared to net charge-offs for the quarter ended September 30, 2012 of $222,000 or 0.06% (annualized). Loan delinquencies 30 days and greater decreased $751,000 at December 31, 2012 to $17.1 million compared to $17.8 million at September 30, 2012. Capital and Liquidity The Company remained well-capitalized with an estimated total capital to risk-weighted asset ratio of 18.85% at December 31, 2012. At December 31, 2012, the Company continued to have adequate liquidity including significant unused borrowing capacity at the Federal Home Loan Bank and the Federal Reserve Bank, as well as access to funding through brokered deposits. About First Connecticut Bancorp, Inc. First Connecticut Bancorp, Inc. (NASDAQ: FBNK) is a Maryland-chartered stock holding company, that wholly owns Farmington Bank. Farmington Bank is a full-service, community bank with 20 branch locations throughout central Connecticut. Established in 1851, Farmington Bank is a diversified consumer and commercial bank with an ongoing commitment to contribute to the betterment of the communities in our region. For more information regarding the Bank’s products and services and for First Connecticut Bancorp, Inc. investor relations information, please visit www.farmingtonbankct.com. Forward Looking Statements In addition to historical information, this earnings release may contain forward-looking statements for purposes of applicable securities laws. Any statements contained herein that are not statements of historical fact may be deemed to be forward-looking statements. Such forward-looking statements may or may not include words such as “believe,” “expect,” “anticipate,” “estimate,” and “intend” or future or conditional verbs such as “will,” “would,” “should,” “could,” or “may.” Forward-looking statements are subject to numerous assumptions, risks and uncertainties. There are a number of important factors described in documents previously filed by the Company with the Securities and Exchange Commission, and other factors that could cause the Company's actual results to differ materially from those contemplated by such forward-looking statements. The Company undertakes no obligation to publicly release the results of any revisions to those forward-looking statements which may be made to reflect events or circumstances after the date of this release or to reflect the occurrence of unanticipated events. Financial information contained in this release should be considered to be an estimate pending the filing with the Securities and Exchange Commission of the Company's Annual Report on Form 10-K for the year ended December 31, 2012. While the Company is not aware of any need to revise the results disclosed in this release, accounting literature may require adverse information received by management between the date of this release and the filing of the 10-K to be reflected in the results of the period, even though the new information was received by management subsequent to the date of this release. First Connecticut Bancorp, Inc. Selected Financial Data (Unaudited) At or for the Three Months Ended (Dollars in thousands, except per share data) December 31, September 30, 2012 June 30, March 31, December 31, Selected Financial Condition Data: Total assets Cash and cash equivalents Held to maturity securities Available for sale securities Federal Home Loan Bank of Boston stock, at cost Loans receivable, net Deposits Federal Home Loan Bank of Boston advances Total stockholders' equity Allowance for loan losses Non-performing loans Selected Operating Data: Interest income Interest expense Net Interest Income Provision for allowance for loan losses Net interest income after provision for loan losses Noninterest income Noninterest expense Income (loss) before income taxes Provision (benefit) for income taxes Net income (loss) Performance Ratios (annualized): Return on average assets 0.77% -0.25% 0.20% 0.24% -0.35% Return average equity 5.62% -1.74% 1.32% 1.57% -2.24% Interest rate spread (1) 3.19% 3.09% 3.12% 3.20% 2.93% Net interest rate margin (2) 3.37% 3.28% 3.32% 3.41% 3.15% Non-interest expense to average assets 2.92% 3.89% 3.16% 3.08% 3.08% Efficiency ratio (3) 71.78% 108.84% 88.87% 88.52% 93.98% Average interest-earning assets to average interest-bearing liabilities 131.82% 131.77% 132.88% 132.04% 132.19% Asset Quality Ratios: Allowance for loan losses as a percent of total loans 1.12% 1.19% 1.25% 1.32% 1.34% Allowance for loan losses as a percent of non-performing loans 125.01% 135.35% 133.01% 108.50% 113.11% Net charge-offs to average loans (annualized) 0.27% 0.06% 0.09% 0.04% 0.56% Non-performing loans as a percent of total loans 0.90% 0.88% 0.94% 1.22% 1.18% Non-performing loans as a percent of total assets 0.76% 0.75% 0.80% 0.97% 0.96% Per Share Related Data: Basic earnings (loss) per share Diluted earnings (loss) per share Dividends declared per share Capital Ratios: Equity to total assets at end of period 13.25% 13.79% 14.70% 14.92% 15.58% Average equity to average assets 13.68% 14.19% 15.09% 15.36% 15.65% Total capital to risk-weighted assets 18.85% 19.15% 20.43% 21.84% 22.38% Tier I capital to risk-weighted assets 17.60% 17.90% 19.18% 20.59% 21.13% Tier I capital to total average assets 13.94% 14.24% 15.21% 15.58% 15.51% Total equity to total average assets 13.56% 13.95% 14.90% 15.27% 15.20% (1) Represents the difference between the weighted-average yield on average interest-earning assets and the weighted-average cost of the interest-bearing liabilities. (2) Represents net interest income as a percent of average interest-earning assets. (3) Represents noninterest expense divided by the sum of net interest income and noninterest income. First Connecticut Bancorp, Inc. Consolidated Statements of Condition December 31, September 30, December 31, (Dollars in thousands) (Unaudited) (Unaudited) Assets Cash and due from banks Federal funds sold - - Cash and cash equivalents Securities held-to-maturity, at amortized cost Securities available-for-sale, at fair value Loans held for sale Loans, net Premises and equipment, net Federal Home Loan Bank of Boston stock, at cost Accrued income receivable Bank-owned life insurance Deferred income taxes Prepaid expenses and other assets Total assets Liabilities and Stockholders' Equity Deposits Interest-bearing Noninterest-bearing Federal Home Loan Bank of Boston advances Repurchase agreement borrowings Repurchase liabilities Accrued expenses and other liabilities Total liabilities Commitments and contingencies - - - Stockholders' Equity Common stock Additional paid-in-capital Unallocated common stock held by ESOP Treasury stock, at cost - Retained earnings Accumulated other comprehensive loss Total stockholders' equity Total liabilities and stockholders' equity First Connecticut Bancorp, Inc. Consolidated Statements of Operations (Unaudited) Three Months Ended For The Years Ended Dec 31, Sept 30 Dec 31, Dec 31, (Dollars in thousands, except per share data) Interest income Interest and fees on loans Mortgage $ Other Interest and dividends on investments United States Government and agency obligations Other bonds 61 87 51 Corporate stocks 66 69 69 Other interest income 5 3 84 68 Total interest income Interest expense Deposits Interest on borrowed funds Interest on repo borrowings Interest on repurchase liabilities 68 71 74 Total interest expense Net interest income Provision for allowance for loan losses Net interest income after provision for loan losses Noninterest income Fees for customer services Net gain on sale of investments - 89 Net gain on loans sold 42 Brokerage and insurance fee income 32 34 25 Bank owned life insurance income Other Total noninterest income Noninterest expense Salaries and employee benefits Occupancy expense Furniture and equipment expense FDIC assessment Marketing Contribution to Farmington Bank Community Foundation, Inc. - Other operating expenses Total noninterest expense Income (loss) before income taxes ) ) ) Provision for (benefit from) income taxes ) ) ) Net income (loss) $ $ ) $ ) $ $ ) Earnings (loss) per share (1): Basic and Diluted $ $ ) $ ) $ $ ) Weighted average shares outstanding: Basic and Diluted Pro forma net loss per share (2): Basic and Diluted N/A N/A N/A N/A $ ) (1) For the year ended December 31, 2011, net loss per share reflects earnings for the period from June 29, 2011, the date the Company completed a Plan of Conversion and Reorganization to December 31, 2011. (2) Pro forma net loss per share assumes the Company's shares are outstanding for all periods prior tothe completion of the Plan of Conversion and Reorganization on June 29, 2011. First Connecticut Bancorp, Inc. Consolidated Average Balances, Yields and Rates (Unaudited) Three Months Ended Three Months Ended Three Months Ended December 31, 2012 September 30, 2012 December 31, 2011 Average Balance Interest and Dividends Yield/ Cost Average Balance Interest and Dividends Yield/ Cost Average Balance Interest and Dividends Yield/ Cost (Dollars in thousands) Interest-earning assets: Loans, net $ 1,504,834 $ 16,185 4.28% $ 1,460,686 $ 15,387 4.18% 4.59% Securities 0.88% 1.06% 1.03% Federal Home Loan Bank of Boston stock 9 0.41% 10 0.52% - 0.00% Federal funds and other earning assets 5 0.19% 3 0.12% 84 0.22% Total interest-earning assets 3.95% 3.86% 3.81% Noninterest-earning assets Total assets $ 1,781,771 $ 1,736,141 Interest-bearing liabilities: NOW accounts 0.22% 0.19% 0.20% Money market 0.65% 0.70% 0.87% Savings accounts 99 0.22% 67 0.15% 0.33% Certificates of deposit 1.05% 1.07% 1.11% Total interest-bearing deposits 0.62% 0.64% 0.73% Advances from the Federal Home Loan Bank 1.72% 1.75% 3.06% Repurchase agreement borrowings 3.54% 3.38% 3.42% Repurchase liabilities 68 0.38% 71 0.38% 74 0.41% Total interest-bearing liabilities 0.76% 0.77% 0.88% Noninterest-bearing deposits Other noninterest-bearing liabilities Total liabilities Stockholders' equity Total liabilities and stockholders' equity $ 1,781,771 $ 1,736,141 Net interest income $ 14,092 $ 13,387 $ 12,347 Net interest rate spread (1) 3.19% 3.09% 2.93% Net interest-earning assets (2) Net interest margin (3) 3.37% 3.28% 3.15% Average interest-earning assets to average interest-bearing liabilities 131.82% 131.77% 132.19% (1) Net interest rate spread represents the difference between the yield on average interest-earning assets and the cost of average interest-bearing liabilities. (2) Net interest-earning assets represent total interest-earning assets less total interest-bearing liabilities. (3) Net interest margin represents net interest income divided by average total interest-earning assets. First Connecticut Bancorp, Inc. Consolidated Average Balances, Yields and Rates (Unaudited) For The Years Ended December 31, Average Balance Interest and Dividends Yield/Cost Average Balance Interest and Dividends Yield/Cost (Dollars in thousands) Interest-earning assets: Loans, net 4.35% 4.76% Securities 1.06% 1.20% Federal Home Loan Bank of Boston stock 37 0.48% 16 0.21% Federal funds and other earning assets 68 0.20% 0.22% Total interest-earning assets 3.96% 3.96% Noninterest-earning assets Total assets Interest-bearing liabilities: NOW accounts 0.19% 0.25% Money market 0.73% 0.95% Savings accounts 0.17% 0.22% Certificates of deposit 1.09% 1.12% Total interest-bearing deposits 0.65% 0.74% Advances from the Federal Home Loan Bank 2.18% 3.11% Repurchase agreement borrowings 3.46% 3.43% Repurchase liabilities 0.39% 0.52% Total interest-bearing liabilities 0.80% 0.91% Noninterest-bearing deposits Other noninterest-bearing liabilities Total liabilities Stockholders' equity Total liabilities and stockholders' equity Net interest income Net interest rate spread (1) 3.16% 3.05% Net interest-earning assets (2) Net interest margin (3) 3.35% 3.23% Average interest-earning assets to average interest-bearing liabilities 132.09% 125.26% (1) Net interest rate spread represents the difference between the yield on average interest-earning assets and the cost of average interest-bearing liabilities. (2) Net interest-earning assets represent total interest-earning assets less total interest-bearing liabilities. (3) Net interest margin represents net interest income divided by average total interest-earning assets.
